FLETCHER, Judge
(concurring).
I would only point out that the appellant benefited (albeit not in an overly substantial manner) from the first position that he took. See State Farm Mut. Automobile Ins. Co. v. Smalley Transport Co., 696 So.2d 522 (Fla. 3d DCA 1997)(Intended to be avoided is allowing a party who has gained something from the assertion of its first position to, by the assertion of the second, inconsistent position, gain something more, to which it would not have been entitled under the first position.)